Ray, J.
This is a question as to the taxation of costs arising in the same court and between the same .parties as that of City of St. Louis v. St. Louis Gas Light Co., ante, p. 223. The facts of the case, when and *225how it arose, as well as the question itself, sufficiently . appear in 11 Missouri Appeal Reports, 243, where the judgment of the circuit court was also affirmed.
Upon examination of the opinion it is believed that the case was properly disposed of for the right reasons,' and its judgment is, therefore, affirmed.
All concur, ex-' cept Sherwood, J., who did'not sit.